DETAILED ACTION
	This is the first office action on the merits for 16/617,216, which is a national stage entry of PCT/US2018/030271, filed 4/30/2018, which claims priority to provisional application 62,512,575, filed 5/30/2017.
	Claims 1-25 are pending in the application, and are considered herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, Claims 1-25, in the reply filed on 3/8/2022 is acknowledged.

Additional Prior Art
The Examiner wishes to apprise the Applicant of the following references, even though they are not currently applied in a rejection.
Lisi, et al. (U.S. Patent Application Publication 2010/0327659 A1)
McCaslin, et al. (U.S. Patent Application Publication 2012/0319489 A1)
Deboy, et al. (U.S. Patent Application Publication 2013/0181530 A1)

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “MPTT” in line 9. It is the Examiner’s position that this limitation is correctly written as “MPPT.”  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Claim 3 recites “wherein area of a sub-cell” in line 1. It is the Examiner’s position that this limitation should be written “wherein an area of a sub-cell.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the plurality of MPPT ICs are enhanced with add-on electronic circuit for protection of the corresponding MPTT IC and testing of the module.” This limitation is indefinite, because it is unclear whether the limitation requires each of the MPPT ICs comprises an add-on electronic circuit, or whether a single add-on electronic circuit is provided for the totality of the MPPT ICs. 
Claims 2-25 are indefinite, because of their dependence on Claim 1.
Claim 7 is further indefinite, because it recites “the add-on circuit.” This limitation is indefinite, because it is unclear whether the limitation requires each of the MPPT ICs comprises an add-on electronic circuit, or whether a single add-on electronic circuit is provided for the totality of the MPPT ICs. 
Claim 8 is further indefinite, because it recites “the MPPT IC.” This limitation is indefinite, because it is unclear to which of the plurality of MPPT ICs recited in Claim 1 is referred to by “the MPPT IC.”
Similarly, Claims 9-16, 18-20 are indefinite, because it is unclear whether the circuitry associated with “the MPPT IC” refers to each MPPT IC, or merely a single MPPT in the module.
Claim 25 is further indefinite, because it recites “the add-on electronic circuit.” This limitation is indefinite, because it is unclear whether the limitation requires each of the MPPT ICs comprises an add-on electronic circuit, or whether a single add-on electronic circuit is provided for the totality of the MPPT ICs. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 17, 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jergovic, et al. (U.S. Patent Application Publication 2013/0106194 A1).
In reference to Claim 1, Jergovic teaches a solar photovoltaic (PV) module for distributed solar electric power generation (Fig. 3, paragraph [0043], with additional details in paragraphs [0033]-[0042] and Fig. 8, paragraphs [0045]-[0051]).
The module of Jergovic comprises a plurality of strings of solar cells 102 (Fig. 3, paragraph [0033]).
Fig. 3 of Jergovic teaches that each string comprising a plurality of solar cells 102 electrically connected together, a positive lead and a negative lead.
Fig. 3 of Jergovic teaches that the module comprises a plurality of multi-modal maximum-power-point tracking (MPPT) integrated circuits (IC) 104 having input terminals and output terminals (paragraph [0051]).
Figs. 3 and 8 of Jergovic teaches that each string of solar cells is connected to the input terminals of a corresponding MPPT IC via the string's positive and negative leads.
Fig. 8 of Jergovic teaches that each of the plurality of MPPT ICs are enhanced with add-on electronic circuit for protection of the corresponding MPTT IC and testing of the module. This “add-on circuit” corresponds to the controller circuit 180 and circuitry connected to controller circuit 180 (Fig. 8, paragraph [0041]).

Therefore, Jergovic teaches that this circuitry is “for protection of the corresponding MPTT IC and testing of the module,” because circuitry used for testing and monitoring is structurally capable of being used to “test” and “protect” the module. 
It is the Examiner’s position that ““for protection of the corresponding MPTT IC and testing of the module” is an intended use limitation. 
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
In reference to Claim 2, Jergovic teaches that the solar cells of the module of his invention are crystalline silicon solar cells (paragraph [0033]).
It is the Examiner’s position that the device of Jergovic teaches all of the structure recited by Claim 2 (i.e. that the solar cells comprises crystalline silicon solar cells), and that “partitioned into smaller sub-cells” is a product-by-process limitation.
The cited prior art teaches all of the positively recited structure of the claimed apparatus or product (i.e. that the solar cells are crystalline silicon solar cells). The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
In reference to Claim 3, it is the Examiner’s position that Jergovic teaches the structural requirements of Claim 3 (i.e. that the solar cells of the module are crystalline solar cells that each have an area).
Claim 3 is product-by-process Claim 3. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product (i.e. that the solar cells are crystalline silicon solar cells). The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
In reference to Claim 4, Jergovic teaches that the plurality of MPPT ICs 190 (which are part of item 104 in Fig. 3) are electrically connected (Fig. 3).
Therefore, Jergovic teaches the structural limitations of Claim 4, wherein the plurality of MPPT ICs 190 are “connected together according to an output interconnection pattern.”
In reference to Claim 6, Jergovic teaches that the plurality of MPPT ICs 190 (which are part of item 104 in Fig. 3) are electrically connected (Fig. 3) in series-parallel (paragraph [0043]).
Therefore, Jergovic teaches that “the output interconnection pattern is a hybrid connection with the output terminals of the plurality of MPPT ICs connected in a combination of electrical series and parallel.”
In reference to Claim 17, Jergovic teaches that the MPPT ICs are enhanced with the add-on electronic circuit by monolithically integrating the add-on electronic circuit with the MPPT IC into the same package, as shown in Fig. 9 (paragraph [0051]).
In reference to Claim 25, Jergovic teaches that the add-on electronic circuit (which corresponds to the controller circuit 180 and circuitry connected to controller circuit 180, Fig. 8, paragraph [0041]) comprises terminals 186 and 188 (Fig. 8, paragraph [0041]).

It is the Examiner’s position that “enables flash current-voltage testing for the module” is an intended use limitation. 
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. 
In reference to Claims 1 and 4-5, an alternate interpretation of Jergovic is applied.
In reference to Claim 1, Jergovic teaches a solar photovoltaic (PV) module for distributed solar electric power generation (Fig. 2, paragraph [0034], with additional details in paragraphs [0033]-[0042] and Fig. 8, paragraphs [0045]-[0051]).
The module of Jergovic comprises a plurality of strings of solar cells 102 (Fig. 2, paragraph [0034]).
Fig. 2 of Jergovic teaches that each string comprising a plurality of solar cells 102 electrically connected together, a positive lead and a negative lead.
Fig. 2 of Jergovic teaches that the module comprises a plurality of multi-modal maximum-power-point tracking (MPPT) integrated circuits (IC) 104 having input terminals and output terminals (paragraph [0051]).
Figs. 2 and 8 of Jergovic teaches that each string of solar cells is connected to the input terminals of a corresponding MPPT IC via the string's positive and negative leads.
Fig. 8 of Jergovic teaches that each of the plurality of MPPT ICs are enhanced with add-on electronic circuit for protection of the corresponding MPTT IC and testing of the module. This “add-on circuit” corresponds to the controller circuit 180 and circuitry connected to controller circuit 180 (Fig. 8, paragraph [0041]).
Jergovic teaches that “In an embodiment, the panel microcontroller can format voltage, current, and temperature information received from the converters 104 and provide that voltage, current, and temperature telemetry information through a serial connector to a controller or computer outside the 
Therefore, Jergovic teaches that this circuitry is “for protection of the corresponding MPTT IC and testing of the module,” because circuitry used for testing and monitoring is structurally capable of being used to “test” and “protect” the module. 
It is the Examiner’s position that ““for protection of the corresponding MPTT IC and testing of the module” is an intended use limitation. 
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. 
In reference to Claim 4, Jergovic teaches that the plurality of MPPT ICs 190 (which are part of item 104 in Fig. 2) are electrically connected (Fig. 2).
Therefore, Jergovic teaches the structural limitations of Claim 4, wherein the plurality of MPPT ICs 190 are “connected together according to an output interconnection pattern.”
In reference to Claim 5, Fig. 2 teaches that the Jergovic teaches that the plurality of MPPT ICs 190 (which are part of item 104 in Fig. 2) are electrically connected in series (paragraph [0034]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-10 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jergovic, et al. (U.S. Patent Application Publication 2013/0106194 A1), as applied to Claim 1, and further in view of Adest, et al. (U.S. Patent Application Publication 2008/0150366 A1).
 	In reference to Claim 7, Jergovic does not teach that the add-on electronic circuit of the module of his invention comprises a reverse-current-flow protection circuit coupled across the corresponding MPPT IC.
To solve the same problem of providing a solar module with maximum power point tracking, Adest teaches a solar module comprising a solar cell string connected to a bypass diode 920 and a switching FET 925 (Fig. 9, paragraph [0117]).
Adest teaches that this bypass configuration provides the benefit of drastically reducing a loss of energy by first sensing when the voltage across one solar cell string is negative, then activating a switch 925 and activating the bypass diode for that string (paragraph [0117]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the control circuitry of each string of Jergovic to comprise the switching/bypass arrangement of Fig. 9 of Adest connected in parallel across each string, as taught by Adest, in order to reduce energy loss by the module, as taught by Adest.
Modifying each string of Jergovic to comprise the switching/bypass arrangement of Fig. 9 of Adest connected in parallel across each string, as taught by Adest, teaches the limitations of Claim 7, wherein the add-on electronic circuit comprises a reverse-current-flow protection circuit 
Modifying each string of Jergovic to comprise the switching/bypass arrangement of Fig. 9 of Adest connected in parallel across each string, as taught by Adest, teaches the limitations of Claim 8, wherein the reverse-current-flow protection circuit (corresponding to the bypass diode of Adest) allows normal operation of the MPPT IC during PV power generation producing photo- generation electrical current flow.
Modifying each string of Jergovic to comprise the switching/bypass arrangement of Fig. 9 of Adest connected in parallel across each string, as taught by Adest, teaches the limitations of Claim 9, wherein the reverse-current-flow protection circuit (corresponding to the bypass diode of Adest) enable electro-luminescence testing of the module by bypassing and protecting the MPPT IC during reverse current flow opposite the photo-generation electrical current flow.
It is noted that “enable electro-luminescence testing of the module by bypassing and protecting the MPPT IC during reverse current flow opposite the photo-generation electrical current flow” is considered an intended use limitation.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. 
Modifying each string of Jergovic to comprise the switching/bypass arrangement of Fig. 9 of Adest connected in parallel across each string, as taught by Adest, teaches the limitations of Claim 10, wherein the reverse-current-flow protection circuit comprises an active bypass circuit.
In reference to Claim 22, Jergovic does not teach that the add-on electronic circuit of the module of his invention comprises a reverse-current-flow protection circuit coupled across the corresponding MPPT IC.
To solve the same problem of providing a solar module with maximum power point tracking, Adest teaches a solar module comprising a solar cell string connected to a bypass diode 920 and a switching FET 925 (Fig. 9, paragraph [0117]).

Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the control circuitry of each string of Jergovic to comprise the switching/bypass arrangement of Fig. 9 of Adest connected in parallel across each string, as taught by Adest, in order to reduce energy loss by the module, as taught by Adest.
Modifying each string of Jergovic to comprise the switching/bypass arrangement of Fig. 9 of Adest connected in parallel across each string, as taught by Adest, teaches the limitations of Claim 22, wherein the add-on electronic circuit provides protection against reverse-current-flow failure of the MPPT IC.
In reference to Claim 23, Jergovic teaches that the add-on electronic circuit (which corresponds to the controller circuit 180 and circuitry connected to controller circuit 180, Fig. 8, paragraph [0041]) comprises terminals 186 and 188 (Fig. 8, paragraph [0041]).
It is the Examiner’s position that these terminals enable electro- optical testing of the module, because they allow connection of a testing apparatus across these terminals. 
It is the Examiner’s position that “enables electro- optical testing of the module” is an intended use limitation. 
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. 
	In reference to Claim 24, it is the Examiner’s position that the terminals of the add-on electronic circuit of modified Jergovic allow for electro-luminescence testing. 
It is the Examiner’s position that “wherein the electro-optical testing comprises electro-luminescence testing” is an intended use limitation. 
. 

Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jergovic, et al. (U.S. Patent Application Publication 2013/0106194 A1), in view of Adest, et al. (U.S. Patent Application Publication 2008/0150366 A1), as applied to Claim 10, and further in view of Finberg, et al. (U.S. Patent Application Publication 2011/0057617 A1).
In reference to Claim 11, modified Jergovic teaches that the active bypass circuit comprises a bypass field effect transistor (FET) (Adest, paragraph [0117]).
Modified Jergovic does not teach that the active bypass circuit comprises a comparator.
However, Adest teaches that the switching/bypass circuit of his invention senses whether current is flowing through a bypass diode 920 (paragraph [0117]), although he is silent regarding the means by which this “sensing” occurs.
	To solve the same problem of providing a bypass diode switching circuit (Fig. 2, paragraphs [0025]-[0027]) for a solar cell (paragraph [0049]), Finberg teaches a bypass switching circuit (Fig. 2, paragraphs [0025]-[0027]) comprising bypass FET switches 204/210 used to limit current through a cell (as in the switches of modified Jergovic), voltage sensor 214, and a comparator 216 is used to compare the measured voltage to a reference voltage. The circuit of Finberg further uses a logic circuit to open and close the bypass switches, based on the output of the comparator (paragraph [0026]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the MPPT/control circuit of Jergovic with the comparator and logic components of Finberg, because (1) Adest teaches that the switching/bypass circuit of his invention senses whether current is flowing through a bypass diode 920 (i.e. whether there is a voltage across bypass diode 920, paragraph [0117]), and (2) Finberg teaches that the comparator and logic circuit of his invention perform the same process of modified Jergovic (i.e. that the comparator and logic circuit sense a voltage, compare it to a reference voltage, and opens/closes the bypass FET structures of his invention).

Modifying the MPPT/control circuit of modified Jergovic to include a comparator and logic circuit, as in Finberg, teaches the limitations of Claim 11, wherein the active bypass circuit comprises a comparator.
In reference to Claim 12, Adest teaches that the FET provides a low-resistance reverse current flow path that bypasses the corresponding MPPT IC (Adest, paragraph [0117]).
In reference to Claim 13, Adest teaches that the FET provides a high-resistance state as it remains off during normal photo-generation current flow, enabling normal operation of corresponding MPPT IC (Adest, paragraph [0117]).
It is noted that “provides a high-resistance state as it remains off during normal photo-generation current flow, enabling normal operation of corresponding MPPT IC” is considered an intended use limitation.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. 
In reference to Claim 15, Finberg teaches that the comparator detects reverse current flow and switches the FET to its ON state to provide low resistance path for the reverse current flow, thereby bypassing and protecting the MPPT IC (paragraph [0026]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jergovic, et al. (U.S. Patent Application Publication 2013/0106194 A1), in view of Adest, et al. (U.S. Patent Application Publication 2008/0150366 A1) and Finberg, et al. (U.S. Patent Application Publication 2011/0057617 A1), as applied to Claim 11, and further in view of Stratakos, et al. U.S. Patent Application Publication 2012/0043818 A1).
In reference to Claim 14, modified Jergovic does not teach that the FET is a p-channel FET, because Finberg is silent regarding the specific structure of the FET 204. 

	To solve the same problem of providing photovoltaic modules with maximum power point tracking and switching circuits, Stratakos teaches that p-channel FETs are suitable types of FETs for switches for photovoltaic modules with MPPT circuitry (paragraph [0268]).
	Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the FETs of modified Jergovic to be p-channel FETs, because Stratakos teaches that p-channel FETs are suitable types of FETs for switches for photovoltaic modules with MPPT circuitry (paragraph [0268]).
	Forming the FETs of modified Jergovic to be p-channel FETs teaches the limitations of Claim 14, wherein the FET is a p-channel FET.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jergovic, et al. (U.S. Patent Application Publication 2013/0106194 A1), in view of Adest, et al. (U.S. Patent Application Publication 2008/0150366 A1) and Finberg, et al. (U.S. Patent Application Publication 2011/0057617 A1), as applied to Claim 11, and further in view of Jergovic, et al. U.S. Patent Application Publication 2014/0103723 A1).
In reference to Claim 16, modified Jergovic as applied to Claim 11 is silent regarding the manner in which the comparator is powered; therefore, Jergovic does not teach that the comparator is electrically powered by a string of solar cells coupled to the corresponding MPPT IC.
To solve the same problem of providing photovoltaic modules with MPPT circuitry, Jergovic ‘723 teaches that, in such modules, MPPT circuitry may be suitably powered by output from a solar cell string (shown as 432 in Fig. 4, described in paragraph [0045]).
Based on the teachings of Jergovic ‘723, one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in powering the MPPT circuitry of modified Jergovic (including the comparator of modified Jergovic).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have powered the MPPT 
Powering the MPPT circuitry of modified Jergovic (including the comparator of modified Jergovic) by a string of solar cells coupled to the corresponding MPPT IC, as in Jergovic ‘723, teaches the limitations of Claim 16, wherein the comparator is electrically powered by a string of solar cells coupled to the corresponding MPPT IC.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jergovic, et al. (U.S. Patent Application Publication 2013/0106194 A1), in view of Adest, et al. (U.S. Patent Application Publication 2008/0150366 A1) and Finberg, et al. (U.S. Patent Application Publication 2011/0057617 A1), as applied to Claim 11, and further in view of Carvalho, et al. (Electronics Letters, 2013, vol. 49, no. 10).
In reference to Claim 18, modified Jergovic as applied to Claim 11 does not teach that the add-on electronic circuit further comprises a power-on-reset (POR) circuit.
To solve the same problem of providing control circuitry for photovoltaic panels, Carvalho teaches a start-up circuit for a photovoltaic panel with maximum power point tracking capabilities (“Electrical structure and operating principle” section, columns 1-2, first page).
Carvalho further teaches that the power-on-reset circuitry of his invention provides the benefit of guaranteeing correct start up of a photovoltaic system (“Background and motivation” section, column 1, first page).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the add-on electronic circuit of modified Jergovic to include the power-on-reset circuit of Carvalho, to achieve the benefit of guaranteeing correct start up of the photovoltaic system, per the teachings of Carvalho.
Modifying the add-on electronic circuit of modified Jergovic to include the power-on-reset circuit of Carvalho teaches the limitations of Claim 18, wherein the add-on electronic circuit further comprises a power-on-reset (POR) circuit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721